Name: Commission Regulation (EEC) No 743/89 of 21 March 1989 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/38 Official Journal of the European Communities 23. 3 . 89 COMMISSION REGULATION (EEC) No 743/89 of 21 March 1989 laying down detailed rules for the application of a direct aid scheme for small producers of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers under the co-responsibility arrangements in the cereals sector (3), Whereas Article 2 (4) of Regulation (EEC) No 729/89 defines the criteria according to which the overall amount of aid fixed for the marketing year in question is to be allocated among the Member States ; whereas the said allocation among the Member States should be made according to those criteria ; Article 1 1 . The direct aid for small producers of cereals as provided for in Article 1 of Regulation (EEC) No 729/89 shall be allocated in accordance with the terms of this Regulation. 2. The overall amount of the aid referred to in Article 2 (2) of Regulation (EEC) No 729/89 shall be allocated among the Member States as set out in the Annex hereto. Pursuant to Article 5 (2) of that Regulation, no amount shall be fixed for Spain, Greece or Italy. Article 2 1 . Member States shall pay the aid to the producers on presentation of supporting documents certifying that they have borne the co-responsibility levies referred to in Article 4 and 4b of Regulation (EEC) No 2727/75. Member States may require other supporting documents to be presented. Article 3 The aid shall be paid to the recipients no later than 31 December following the end of the marketing year in respect of which the aid is granted. Article 4 In Spain, Greece and Italy, the aid for small producers of cereals shall take the form of compensation for co-responsibility levies payable by the latter for up to :  an amount corresponding, for each producer, to the levy for 25 tonnes of cereals,  an overall amount per Member State, equal to : ECU 46,64 million for Spain, ECU 18,28 million for Greece, ECU 61,03 million for Italy. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the conditions for payment of the aid should be provided for ; whereas, to that end, small producers must provide proof that they have borne the cost of the ^responsibility levies ; whereas that proof, in the form of supporting documents, does not preclude the possibility provided for in Article 4 of Regulation (EEC) No 729/89 of granting the aid on a flat-rate basis ; Whereas Article 5 of Regulation (EEC) No 729/89 provides that Member States which experience particular difficulties of an administrative or technical nature may grant the aid to small producers in the form of compen ­ sation for co-responsibility levies, to offset which the aid is not paid ; whereas that situation arises for Spain, Greece and Italy ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for cereals, (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25 . 1 . 1989, p. 16 . (3) See page 5 of this Official Journal. 23. 3 . 89 Official Journal of the European Communities No L 80/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Allocation of the aid for small producers among the Member States Member State million ecus : France 50,16 Federal Republic of Germany 29,04 United Kingdom 4,36 Denmark 4,05 Ireland 1,65 Belgium 3,08 Netherlands 1,49 Luxembourg 0,22 Total 94,05